Citation Nr: 1646602	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder with anxiety prior to July 17, 2009, and an evaluation in excess of 50 percent beginning July 17, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
   
 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to June 1955 and from January 1956 to March 1965.  He died in April 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

As explained in more detail below, the claims file shows that the Veteran, during his lifetime, continuously prosecuted his appeal for an increased initial disability rating since issuance of a June 2009 rating decision granting service connection for depressive disorder with anxiety.  See 38 C.F.R. §§ 3.156(b), 20.201.  The issue has been characterized accordingly on the title page.  Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).

The issue of entitlement to a TDIU was raised during the Veteran's lifetime as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action is required.



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

A.  Cause of Death

The claim of service connection for the cause of the Veteran's death is remanded for the following three reasons.  

First, to obtain a copy of the autopsy report, which is noted in the Certificate of Death.  Furthermore, the complete terminal records from Waccamaw Community Hospital must be obtained.  With regard to these terminal records, the appellant submitted several of the records in November 2010.  However, those records were not scanned properly into the electronic claims file, so are incompletely viewable.  Similarly, those records state that the Veteran had a "long complex postoperative medical course" requiring multidisciplinary consultations prior to his expiration.  Those consultation records are not in the claims file.  

Second, at the time the appeal was certified to the Board, the Veteran's service personnel records contained multiple records pertaining to a different Veteran (which have now been removed).  This raises the question of whether any of the instant Veteran's service personnel records were misfiled in that other Veteran's record.  Upon remand, the RO must conduct a due diligence review to ensure that all of the instant's Veteran's service personnel records are associated with his claims file.  

Third, a VA opinion is needed to address the complex medical issues raised by the appeal.  


B.  Accrued Benefits

The appeal for an increased initial rating for depressive disorder with anxiety must be remanded for the following two reasons.  

(1) Notice of Substitution

The Veteran in this case died after October 10, 2008.  Thus, the appellant is potentially eligible for substitution.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  In fact, it appears she may have already been substituted, as indicated in a March 2011 deferred rating decision.  Likewise, a January 2013 statement of the case (SOC) informed her that she had been substituted in the appeal.  However, it does not appear that she was provided a specific notice letter informing her that she was substituted.  Of particular note, the appellant's representative argued in an October 2016 brief that her claim for death benefits should be accepted as a claim for substitution.  This shows that her representative is not aware that she may have already been substituted in this appeal.  

An appellant must be provided notice and the opportunity to waive substitution.  This is because an appellant is prejudiced by failing to adjudicate an accrued-benefits claim against the proper factual background.  Reliford v. McDonald, 27 Vet. App. 297, 304 (2015).

Accordingly here, the RO, upon remand, must provide the appellant with specific notice that she has been substituted and provider her with the opportunity to waive substitution.

(2) Issue an SSOC

The Board also finds that the matter must be remanded to allow the RO to issue an SSOC adjudicating the entire period of appellate review now on appeal.  

Previously, an SOC was issued in January 2013 adjudicating the time period from December 1, 2009.  However, closer inspection of the claims file shows that the appeal actually arises from the Veteran's original claim of service connection filed in March 2009.  

Specifically, during his lifetime, the Veteran filed an original claim of service connection for this disability in March 2009.  The RO issued a rating decision in June 2009 granting service connection and assigning an initial 30 percent rating effective from March 2009.  In July 2009, the Veteran filed a claim for an increased rating.  Although he did not express disagreement with the June 2009 rating decision, he submitted new and material evidence in the form of VA medical records pertaining to the severity of the condition.  In September 2009, the RO issued a rating decision granting a 50 percent rating effective from July 17, 2009.  Because the Veteran submitted new and material evidence in July 2009, the September 2009 rating decision must be considered a decision on the original claim filed in March 2009.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  

Later in September 2009, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Other new and material evidence was also obtained, including information from his former employer.  In response to this information, the RO issued a rating decision in November 2009 denying an increased rating in excess of 50 percent for depressive disorder with anxiety and a TDIU.  One month later, in December 2009, the Veteran filed a statement requesting "that you reconsider my request for an increased rating."  This statement is consistent with the requirements for a valid and timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  Four months later, in March 2010, the RO issued another rating decision again denying an increased rating in excess of 50 percent for depressive disorder with anxiety.  Notice of this decision was sent to the Veteran in April 2010.  The Veteran filed a second NOD in April 2010 again asking for reconsideration of the denial for an increased disability rating of which he was notified in April 2010.  

This sequence of events shows that finality never attached to the Veteran's original claim of service connection filed in March 2009.  Thus, the appeal is considered to have been pending since that date.  The Veteran died in April 2010 while this appeal remained pending, and the appellant filed a timely claim for accrued benefits in July 2010.  

After his death, the RO issued deferred rating decisions in March 2012 and August 2012 indicating that the appeal had been withdrawn.  This appears to the Board to be a misunderstanding, however, for two reasons.  First, the Board has been unable to locate any statement from the Veteran (during his lifetime) or from the Appellant (after his death) indicating a desire to withdraw the appeal.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  Second, an August 2011 VBMS Note states that the Veteran's appeal (pending at his death) "was withdrawn due to the death of [the] Veteran."  Because the Veteran's death did not terminate the pending appeal for that issue, this is not a valid basis to find that the appeal was withdrawn.  See 38 C.F.R. § 3.1000(d)(5).  Accordingly, the appeal remained pending at his death.  

On this basis, the SOC, which only adjudicated the time period since December 1, 2009, did not consider the evidence of record pertaining to the severity of the Veteran's disability prior to that date.  The appellant would be prejudiced should the Board proceed at this time to consider such evidence in the first instance.  See 38 U.S.C.A. § 7104(a); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  If it is do determined, notify the appellant that she has been substituted in the Veteran's pending appeal for an increased initial disability rating for depressive disorder with anxiety.  Also inform her that she may waive substitution should she find it in her best interest to do so.  She should be advised to consult with her representative on this question.  

2.  Send the appellant a letter requesting that she submit or authorize VA to obtain records from all private (non-VA) health care providers who have additional records pertinent to the remanded appeal, to specifically include the Veteran's complete terminal records from Waccamaw Community Hospital and a copy of the autopsy report.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

3.  Obtain any outstanding VA treatment records up to the date of the Veteran's death.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Conduct a due diligence review of all necessary claims files to ensure that all of the instant Veteran's service personnel records are associated with his claims file instead of a different Veteran's claims file, who has the same first and last name as this Veteran, but a different middle name (E-U-X-X-X-X).  

All efforts under this directive must be documented in the claims file for review.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the relevant information in the Veteran's claims file to be forwarded for a VA medical opinion.  

Accordingly, the examiner is asked to review the pertinent evidence.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the cause of the Veteran's death was proximately due to, the result of, or caused by any other medical condition(s), such as the service-connected depressive disorder with anxiety?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, did the service-connected depressive disorder with anxiety either (a) contribute substantially or materially to his death, (b) combine to cause death, or (c) aid or lent assistance to the production of death?  In addressing this question, the examiner is asked to consider whether the Veteran's depressive disorder with anxiety either caused the altercation leading to his death or whether the disability caused or aggravated the arteriosclerotic cardiovascular disease listed on the Certificate of Death.  

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims.  

Readjudication of the appeal for an increased rating must specifically include a review of whether the Veteran met the criteria for an increased disability rating for the time period from March 2009 until the date of the Veteran's death.  

If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate SSOC.  The appellant and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

